Exhibit 10.20

EXECUTION VERSION

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is being entered into on
August 24, 2006, to be effective as of August 11, 2006, between Teletouch
Communications, Inc., a Delaware corporation (the “Registrant”), Stratford
Capital Partners, L.P., a Delaware limited partnership (“Stratford”), and
Retail & Restaurant Growth Capital, L.P., a Delaware limited partnership
(“RRGC”).

Simultaneously with this Agreement and in connection with the recapitalization
of certain entities under common control with the Registrant, pursuant to the
Debt Exchange Agreement (as defined below) Stratford and RRGC have terminated
certain notes and warrants of Progressive Communications, Inc., a Delaware
corporation under common control with the Registrant, in exchange for shares of
Teletouch Common Stock (as defined below) and Series A Preferred Units of TLL
Partners (as defined below). In connection with such exchange, the Registrant
has agreed to grant to the Holders (as defined below) certain registration
rights under the federal securities laws with respect to Registrable Securities
(as defined below) held by such Holders as set forth in this Agreement.

NOW THEREFORE, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

1.1 Definitions.

“Advice” shall have the meaning provided by Section 2.4.

“Affiliate” means, with respect to any Person, any Person who, directly or
indirectly, controls, is controlled by or is under common control with the
Person. For purposes of this definition, “control” when used with respect to any
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise.

“Agent” means Fortress Credit Corp., a Delaware corporation, as agent for the
Lenders (as defined in the Loan Agreement), including their respective
successors or assigns.

“Business Day” means any day other than (i) a Saturday, Sunday or (ii) a day on
which commercial banks in New York, New York or Dallas, Texas are authorized or
required to be closed.

“Debt Exchange Agreement” means the Debt Exchange and Loan Document Termination
Agreement dated August 11, 2006, between Robert V. McMurrey, Stratford, RRGC,
TLL Partners, and Progressive Concepts Communications, Inc., a Delaware
corporation.



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the SEC thereunder.

“Excluded Registration” means a registration under the Securities Act of any of
the following: (i) securities registered on Form S-8 or any similar successor
form, (ii) securities registered to effect the acquisition of or combination
with another Person, (iii) unless the participation by the Holders is consented
to by the purchaser, any registration required pursuant to an agreement executed
between the Registrant, TLL Partners or the Agent with a purchaser in a
so-called “PIPE” private placement transaction for the sale of securities of the
Registrant (a “PIPE Agreement”), to the extent such PIPE Agreement does not
provide for the Holders to have the rights granted herein, provided, that any
right of the Holders under such PIPE Agreement shall be subject to the terms
hereof including the Senior Indebtedness Priority; (iv) any registration
statement that registers securities for the account of the Registrant that is
filed prior to August 11, 2008; provided, that at least 50% of the securities
registered are offered for the account of the Registrant; and (iv) any
registration relating to the offer and resale of securities outstanding as of
the date hereof pursuant to registration rights, co-sale and other similar
agreements entered into prior to the date of this Agreement that limit the
participation of other proposed selling security holders.

“Governmental Authority” shall mean any federal, state, local or foreign
government, or other governmental, regulatory or administrative authority,
agency or commission or any court, tribunal, or judicial or arbitral body.

“Holder” shall mean each of Stratford and RRGC while they hold Registrable
Securities or Series A Preferred Units of TLL Partners, and each subsequent
transferee of Registrable Securities from Stratford and RRGC to which rights
under this Agreement are expressly assigned and who shall become a party to or
otherwise agree to be bound by this Agreement, in accordance with Section 4.3.
“Holders” shall mean all Holders collectively.

“Inspectors” has the meaning provided in Section 2.3(x).

“Law” shall mean any federal, state, local or foreign statute, law, ordinance,
regulation, rule, order, code, governmental restriction, decree, injunction or
other requirement of law of any Governmental Authority or any judicial or
administrative interpretation thereof.

“Lender” has the meaning set forth in the Loan Agreement.

“Loan Agreement” means the Loan Agreement dated August 11, 2006 between TLL
Partners, as borrower, and Agent, as such Loan Agreement may be amended,
modified or assigned from time to time, or pursuant to any replacement loan
agreement issued to refinance the obligations under a Loan Agreement.

“Material Adverse Effect” means a material and adverse effect on the price or
success of the applicable offering.

 

2



--------------------------------------------------------------------------------

“Participating Holders” shall have the meaning provided in Section 2.3(iv).

“Person” or “person” means any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust,
unincorporated organization or government or other agency or political
subdivision thereof.

“Pro Rata Basis” means a pro rata allocation based on the number of Registrable
Securities requested to be included in a registered offering by Holders pursuant
to this Agreement compared with the aggregate number of shares of Teletouch
Common Stock sought to be included in such offering.

“Records” shall have the meaning provided in Section 2.3(x) of the Schedule.

“Registrable Securities” means any shares of Teletouch Common Stock acquired
pursuant to the Debt Exchange Agreement, upon the redemption of Series A
Preferred Units of TLL Partners, or in connection with any liquidation of TLL
Partners; provided, however, that Registrable Securities shall not include any
Teletouch Common Stock (i) (A) the sale of which has been registered pursuant to
the Securities Act; provided, however, that such registration statement remains
effective or the shares have been sold pursuant to such registration, (B) which
have been sold on any U.S. national securities exchange or quotation system on
which the Teletouch Common Stock is then listed or traded, pursuant to Rule 144
or otherwise, (C) held by a Holder who at the time notice of a proposed
registration is delivered, together with all other Persons whose sales of
Registrable Securities would be aggregated with such Holder for purposes of Rule
144, holds in the aggregate less than the greater of 1% of the outstanding
shares of Teletouch Common Stock or the average weekly trading volume of the
shares of Teletouch Common Stock for the four weeks preceding such notice, and
such Registrable Securities may then be sold pursuant to Rule 144, or (D) that
have been sold, transferred, or disposed of by a Holder to a Person that is not
(x) an Affiliate of such Holder, (y) another Holder or (z) an Affiliate of
another Holder, and such Person may immediately thereafter fully transfer such
Registrable Securities without restriction under the applicable securities laws
of the United States or (ii) transferred by any Holder to any transferee who is
not entitled to the benefits of this Agreement as contemplated by Section 4.3
hereof.

“Registrant” has the meaning provided in the preamble.

“Registration Expenses” shall have the meaning provided in Section 2.5.

“Rule 144” means Rule 144 of the SEC under the Securities Act.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the SEC thereunder.

 

3



--------------------------------------------------------------------------------

“Senior Indebtedness Priority” shall mean the ability of TLL Partners, L.L.C.,
to sell such number of shares (including shares to be sold pursuant to the
Co-Sale Agreement dated as of May 17, 2002 between TLL Partners, L.L.C. and GM
Holdings, LLC) as shall be required to be sold so that the proceeds thereof
payable to Lenders (net of direct expenses of such sale and the actual taxes
payable in connection therewith and the Operating Expense Amount, as defined in
the Loan Agreement), shall be sufficient (taking into account all prior payments
made to Lenders) to repay indefeasibly in full in cash all amounts then due to
Lenders. The Senior Indebtedness Priority, whenever provided for in this
Agreement, shall terminate when all amounts due to the Lenders under the Loan
Documents (as defined in the Loan Agreement) are indefeasibly paid in full in
cash.

“Stratford” has the meaning provided in the preamble.

“Suspension Notice” shall have the meaning provided in Section 2.4.

“Teletouch Common Stock” means the common stock of Teletouch Communications,
Inc., a Delaware corporation.

“TLL Partners” means TLL Partners, L.L.C., a Delaware limited liability company.

1.2 Rules of Construction. Unless the context otherwise requires:

(1) a term has the meaning assigned to it;

(2) “or” is not exclusive;

(3) words in the singular include the plural, and words in the plural include
the singular;

(4) provisions apply to successive events and transactions;

(5) “herein,” “hereof” and other words of similar import refer to this
Registration Rights Agreement as a whole and not to any particular Article,
Section or other subdivision.

ARTICLE 2

REGISTRATION RIGHTS

2.1 Piggyback Registrations.

2.1.1 Right to Piggyback.

(a) Each time (i) the Registrant proposes to register any of its equity
securities (other than pursuant to an Excluded Registration) under the
Securities Act for

 

4



--------------------------------------------------------------------------------

sale for the account of the Registrant or for the account of any securityholder
of the Registrant including any registration statement pursuant to Rule 415
under the Securities Act (such as a “universal shelf” registration statement)),
and the form of registration to be used permits the registration of Registrable
Securities of the Registrant or (ii) any other person proposes to make an
underwritten offering of such equity securities pursuant to a previously filed
registration statement pursuant to Rule 415 under the Securities Act in which
Registrable Securities of the Registrant held by a Holder are included and have
not previously been disposed of, the Registrant shall give prompt written notice
to each Holder of Registrable Securities (which notice shall be given not less
than 30 days prior to the effective date of the Registrant’s registration
statement or the commencement of an offering in the case of an offering made
under a registration statement pursuant to Rule 415 under the Securities Act
that previously has become effective), which notice shall offer each such Holder
the opportunity to (x) in the case of a registration statement under clause
(i) above, to include any or all Registrable Securities in such registration or,
at the Registrant’s option, in a separate registration statement filed
concurrently therewith or (y) in the case of an underwritten offering to be made
under a registration statement that previously has been declared effective,
include in such offering any or all such Holder’s Registrable Securities that
are covered by such registration statement or another effective registration
statement pursuant to which such offer and sale may be made (a “Piggyback
Registration”), subject to (with respect to each of (x) and (y) above) the
limitations contained in Section 2.1.2 hereof, and, if the proposed registration
or offering relates to an underwritten offering, shall specify the name of the
managing underwriter.

(b) Each Holder who desires to have its or his Registrable Securities included
in such Piggyback Registration shall so advise the Registrant in writing
(stating the number of Registrable Securities desired to be included and the
intended method of disposition) within 10 days after receipt of such notice from
the Registrant. Any Holder shall have the right to withdraw such Holder’s
request for inclusion of such Holder’s Registrable Securities in any Piggyback
Registration by giving written notice to the Registrant of such withdrawal prior
to the effectiveness of such Piggyback Registration without any liability for
any Registration Expenses other than payment of registration and filing fees
actually paid by the Registrant to the SEC prior to receipt of such written
notice requesting withdrawal to the extent related to the Registrable Securities
to be withdrawn; provided, however, that such withdrawing Holder shall not be
obligated to pay Registration Expenses if after the registration statement has
first been filed with the SEC there has been any event, change or effect which,
individually or in the aggregate, has had or would be reasonably likely to have
a material adverse effect on the business, operations, prospects, assets,
condition (financial or otherwise) or results of operations of the Registrant.
Subject to Section 2.1.2 hereof, the Registrant shall include in such Piggyback
Registration all such Registrable Securities so requested to be included
therein; provided, however, that the Registrant may at any time withdraw or
cease proceeding with any such registration if it shall at the same time
withdraw or cease proceeding with the registration of all other equity
securities originally proposed to be registered.

 

5



--------------------------------------------------------------------------------

(c) After the date of this Agreement and other than in connection with a PIPE
Agreement, the Registrant shall not enter into any registration rights, co-sale
or other similar agreements that limit the participation by the Holders in any
registration that would otherwise be permitted by this Agreement. Without
limiting the generality of the foregoing, nothing herein shall preclude the
Registrant from entering into any agreement with any other person, including
without limitation a Lender, which provides for the Senior Indebtedness
Priority, but does not otherwise limit the participation by the Holders in any
registration that would otherwise be permitted by this Agreement. Nothing herein
shall preclude the Registrant from entering into a PIPE Agreement which limits
or restricts the Holders’ participation in any registration, and no cause of
action shall exist in favor of the Holders against any of the Registrant, the
party to any such PIPE Agreement, or any other Person, by reason of the
execution or performance of such PIPE Agreement.

2.1.2 Priority on Registrations.

(a) If the Piggyback Registration contemplated by Section 2.1.1 hereof is to be
an underwritten offering and the Registrable Securities requested to be included
in the registration statement or offering, as applicable pursuant to
Section 2.1.1 hereof by any Holder differ from the type of securities proposed
to be registered or offered by the securityholder on whose behalf the Piggyback
Registration is to be effected and the managing underwriter advises the
Registrant that due to such differences the inclusion of such Registrable
Securities would cause a Material Adverse Effect, then:

(i) the number of securities to be included by all persons (other than as to the
Senior Indebtedness Priority, the Holders, the Registrant and any other Person
on whose behalf the Piggyback Registration is to be effected) that are different
from the types of securities proposed to be registered or offered by the
Registrant or any other Person on whose behalf the Piggyback Registration is to
be effected shall be reduced to an amount which, in the opinion of the managing
underwriter, would eliminate such Material Adverse Effect;

(ii) if no such reduction would, in the opinion of the managing underwriter,
eliminate such Material Adverse Effect, then the number of such Registrable
Securities to be included by all Holders requesting inclusion of Registrable
Securities in the registration statement or offering, as applicable (such
Holders, collectively, the “Selling Piggyback Holders”), that are different from
the types of securities proposed to be registered or offered by the Registrant
or any other Person on whose behalf the Piggyback Registration is to be effected
shall be reduced to an amount which, in the opinion of the managing underwriter,
would eliminate such Material Adverse Effect; any partial reduction in number of
Registrable Securities to be included in the registration statement pursuant to
this clause (ii) shall be effected so as first, to satisfy the Senior
Indebtedness Priority in whole or in part, and thereafter, to permit the sale by
the Holders on a Pro Rata Basis, or

 

6



--------------------------------------------------------------------------------

(iii) if no such reduction would, in the opinion of the managing underwriter,
eliminate such Material Adverse Effect, then the Registrant shall have the right
to exclude all such Registrable Securities from such registration statement
provided no other securities of such type are included and offered for the
account of any other Person in such registration statement or offering, as
applicable.

(b) If the Piggyback Registration is to be an underwritten offering and the
Registrable Securities requested to be included in the registration statement
pursuant to Section 2.1.1 hereof are of the same type as the securities being
registered or offered, as applicable, by the Registrant or for the account of
the securityholder on whose behalf the Piggyback Registration is to be effected
and the managing underwriter advises the Registrant in writing that the
inclusion of such Registrable Securities and any other shares to be included are
sufficiently large to cause a Material Adverse Effect, then:

(i) if such Piggyback Registration is incident to a primary offering on behalf
of the Registrant, the Registrant shall include in such Piggyback Registration,
in the following order of priority, (A) first, shares sufficient to satisfy the
Senior Indebtedness Priority, (B) second, the number of securities of all
person(s) (other than the Registrant) holding contractual rights that permit
such person(s) to request inclusion of securities in such registration
(including Registrable Securities of Holders requested to be included in such
Piggyback Registration) that the managing underwriters advise the Registrant can
be sold without causing a Material Adverse Effect, allocated among such
person(s) on a pro rata basis according to the number of securities requested to
be included in such registration by such person(s); provided, that if any of
such person(s) desires to include a number of securities that is less than the
total pro rata amount that he is entitled to include, then the number of
securities not so elected to be included shall be allocated among the other
holders of securities on a pro rata basis according to the number of securities
requested to be included in such registration by such person(s), and (C) third,
the number of securities requested to be included in such Piggyback Registration
and all other persons (allocated among such other persons as the Registrant may
so determine);

(ii) if such Piggyback Registration is incident to a secondary registration on
behalf of holders of securities of the Registrant, the Registrant shall include
in such Piggyback Registration, in the following order of priority, (A) first,
shares sufficient to satisfy the Senior Indebtedness Priority, (B) second, the
number of securities of such person(s) on whose behalf the Piggyback
Registration is being made, (C) third, the number of securities requested to be
included in such Piggyback Registration by all other person(s) holding
contractual rights that permit such person(s) to request inclusion of securities
in such registration (including Registrable Securities of Holders requested to
be included in such Piggyback Registration) that the managing underwriters
advise the Registrant can be sold without causing a Material Adverse Effect,
allocated among such person(s) on a pro rata basis according to the number of
securities requested to be included in such registration by such person(s), if
necessary, provided, that if any of such

 

7



--------------------------------------------------------------------------------

person(s) desires to include a number of securities that is less than the total
pro rata amount that he is entitled to include, then the number of securities
not so elected to be included shall be allocated among the other holders of
securities on a pro rata basis according to the number of securities requested
to be included in such registration by such person(s), and (D) fourth, the
number of securities requested to be included in such Piggyback Registration by
the Registrant and all other persons (allocated among the Registrant and such
other persons as they may so determine); and

(iii) from and after the date that the Agent or Lenders obtain shares of
Teletouch Common Stock through an enforcement of remedies with respect to the
Loan Agreement or in satisfaction or partial satisfaction of the obligations
thereunder, then with respect to the priorities set forth in subsections (b)(i)
and (b)(ii) above, the Senior Indebtedness Priority shall not apply, but Agent
and Lenders (as well as any Person to whom such Teletouch Common Stock may be
assigned) shall have the right participate on a pro rata basis with the persons
identified in clause (B) of subsection (b)(i) and clause (C) clause of
subsection (b)(ii), respectively. Agent and Lenders shall be deemed intended
third party beneficiaries of this agreement to the fullest extent as may be
necessary or appropriate to effectuate the allocations and priorities with
respect to the Senior Indebtedness Priority and this subsection, and this
Agreement may not be modified without the Lenders’ written consent in their sole
and absolute discretion.

(c) The priorities as to inclusion in a Piggyback Registration set forth in
subsection (b) hereof shall be adjusted to permit the inclusion of securities
offered to be sold for the account of the Registrant up to 50% of the securities
registered in such Piggyback Registration, if and to the extent in the opinion
of the managing underwriter, the failure to include such securities for the
account of the Registrant would have a Material Adverse Effect.

(d) If as a result of the provisions of this Section 2.1.2 any Holder shall not
be entitled to include all Registrable Securities in a registration that such
Holder has requested to be so included, such Holder may withdraw such Holder’s
request to include Registrable Securities in such Piggyback Registration by
giving written notice to the Registrant of such withdrawal any time prior to the
effective date of such Piggyback Registration and such Holder shall not be
required to reimburse the Registrant for any registration or filing fees.

2.1.3 Participation in Underwritten Piggyback Registration. If any Piggyback
Registration is to be an underwritten offering or is for the purpose of
registering the offer and resale of securities in a so-called “PIPE” private
placement transaction, no Holder may participate in such registration statement
hereunder unless such Holder (x) agrees to sell such Holder’s Registrable
Securities on the basis provided in any underwriting or placement arrangements
approved by the Registrant and (y) completes and executes all questionnaires,
powers of attorney, indemnities, underwriting agreements, and other documents
reasonably required under the terms of such underwriting arrangements; provided,
that no such Holder shall

 

8



--------------------------------------------------------------------------------

be required to make any representations or warranties in connection with any
such registration other than representations and warranties on the same basis as
other similar situated selling stockholders as to (i) such Holder’s ownership of
his or its Registrable Securities to be sold or transferred free and clear of
all Liens, (ii) such Holder’s power and authority to effect such transfer, and
(iii) such matters pertaining to compliance with securities laws and other
applicable laws and governmental rules and regulations, if any, as may be
reasonably requested; provided further, however, that the obligation of such
Holder to indemnify pursuant to any such underwriting arrangements shall be
several, not joint and several, among such Holders selling securities, and the
liability of each such Holder will be in proportion to, and provided further
that such liability will be limited to, the net amount received by such Holder
from the sale of his or its Registrable Securities pursuant to such
registration.

2.2 Holdback Agreement. Unless the managing underwriter or placement agent
otherwise agrees, each of Registrants and the Holders agree (and the Registrant
agrees, in connection with any underwritten registration, to use its reasonable
efforts to cause its Affiliates to agree) not to effect any public sale or
private offer or distribution of any equity securities of the Registrant during
the ten business days prior to the effectiveness under the Securities Act of any
underwritten registration with respect to any equity securities of the
Registrant or any securities convertible into or exercisable or exchangeable for
equity securities of the Registrant and during such time period after the
effectiveness under the Securities Act of any underwritten registration (not to
exceed one hundred eighty (180) days) (except, if applicable, as part of such
underwritten registration) as the Registrant and the managing underwriter may
agree. To evidence the Holder’s obligations under this Section 2.2, each Holder
agrees to execute and deliver to the Registrant and the underwriters in an
underwriting offering to which Section 2.2 applies, such lock-up agreements as
requested by the Registrant or the managing underwriter, in customary form and
substance reasonably acceptable to the Registrant and otherwise consistent with
this Section 2.2.

2.3 Registration Procedures. Whenever any Parent Company has requested that any
Registrable Securities be registered pursuant to this Agreement, the Registrant
will use its commercially reasonable efforts to effect the registration and the
sale of such Registrable Securities in accordance with the intended method of
distribution thereof, and pursuant thereto the Registrant will as expeditiously
as possible:

(i) prepare and file with the SEC a registration statement on any appropriate
form under the Securities Act with respect to such Registrable Securities and
use its commercially reasonable efforts to cause such registration statement to
become effective;

(ii) prepare and file with the SEC such amendments, post-effective amendments,
and supplements to such registration statement and the prospectus used in
connection therewith as may be necessary to keep such registration statement
effective for a period of not less than one hundred eighty (180) days (or such
lesser period as is necessary for the underwriters in an underwritten offering
to sell unsold

 

9



--------------------------------------------------------------------------------

allotments) and comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by such registration statement during
such period in accordance with the intended methods of distribution by the
sellers thereof set forth in such registration statement;

(iii) furnish to each seller of Registrable Securities and the underwriters of
the securities being registered such number of copies of such registration
statement, each amendment and supplement thereto, the prospectus included in
such registration statement (including each preliminary prospectus), any
documents incorporated by reference therein and such other documents as such
seller or underwriters may reasonably request in order to facilitate the
distribution of the Registrable Securities owned by such seller or the sale of
such securities by such underwriters (it being understood that, subject to
Section 2.4 and the requirements of the Securities Act and applicable state
securities laws, the Registrant consents to the use of the prospectus and any
amendment or supplement thereto by each seller and the underwriters in
connection with the offering and sale of the Registrable Securities covered by
the registration statement of which such prospectus, amendment or supplement is
a part);

(iv) use its commercially reasonable efforts to register or qualify such
Registrable Securities under such other securities or blue sky laws of such
jurisdictions as the managing underwriter reasonably requests (or, in the event
the registration statement does not relate to an underwritten offering, as the
Holders participating in such offering (“Participating Holders”) may reasonably
request); use its commercially reasonable efforts to keep each such registration
or qualification (or exemption therefrom) effective during the period in which
such registration statement is required to be kept effective; and do any and all
other acts and things which may be reasonably necessary or advisable to enable
the Participating Holders to consummate the disposition of their Registrable
Securities in such jurisdictions (provided, that the Registrant will not be
required to (A) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this subparagraph or
(B) consent to general service of process in any such jurisdiction);

(v) promptly notify the Participating Holders and each underwriter and (if
requested by any such Participating Holders) confirm such notice in writing
(A) when a prospectus or any prospectus supplement or post-effective amendment
has been filed and, with respect to a registration statement or any
post-effective amendment, when the same has become effective, (B) of the
issuance by any state securities or other regulatory authority of any order
suspending the qualification or exemption from qualification of any of the
Registrable Securities under state securities or “blue sky” laws or the
initiation of any proceedings for that purpose, and (C) of the happening of any
event which makes any statement made in a registration statement or related
prospectus untrue or which requires the making of any changes in such
registration statement, prospectus or documents so that they will not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein

 

10



--------------------------------------------------------------------------------

or necessary to make the statements therein not misleading, and, as promptly as
practicable thereafter, prepare and file with the SEC and furnish a supplement
or amendment to such prospectus so that, as thereafter deliverable to the
purchasers of such Registrable Securities, such prospectus will not contain any
untrue statement of a material fact or omit a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading;

(vi) make generally available to the Registrant’s securityholders an earning
statement satisfying the provisions of Section 11(a) of the Securities Act no
later than thirty (30) days after the end of the twelve (12) month period
beginning with the first day of the Registrant’s first fiscal quarter commencing
after the effective date of a registration statement, which earning statement
shall cover said twelve (12) month period, and which requirement will be deemed
to be satisfied if the Registrant timely files complete and accurate information
on Forms 10-Q, 10-K and 8-K under the Exchange Act and otherwise complies with
Rule 158 under the Securities Act;

(vii) if requested by the managing underwriter or the Participating Holders,
promptly incorporate in a prospectus supplement or post-effective amendment such
information as the managing underwriter or any seller reasonably requests to be
included therein, including, without limitation, with respect to the Registrable
Securities being sold by the Participating Holders, the purchase price being
paid therefore by the underwriters and with respect to any other terms of the
underwritten offering of the Registrable Securities to be sold in such offering,
and promptly make all required filings of such prospectus supplement or
post-effective amendment;

(viii) as promptly as practicable after filing with the SEC of any document
which is incorporated by reference into a registration statement (in the form in
which it was incorporated), deliver a copy of each such document to the
Participating Holders;

(ix) cooperate with the Participating Holders and the managing underwriter to
facilitate the timely preparation and delivery of certificates (which shall not
bear any restrictive legends unless required under applicable law) representing
securities sold under the registration statement, and enable such securities to
be in such denominations and registered in such names as the managing
underwriter or the Participating Holders may request and keep available and make
available to the Registrant’s transfer agent prior to the effectiveness of such
registration statement a supply of such certificates;

(x) promptly make available for inspection by the Participating Holders, any
underwriter participating in any disposition pursuant to any registration
statement, and any attorney, accountant or other agent or representative
retained by any such seller or underwriter (collectively, the “Inspectors”), all
financial and other records, pertinent corporate documents and properties of the
Registrant (collectively, the

 

11



--------------------------------------------------------------------------------

“Records”), as shall be reasonably necessary to enable them to exercise their
due diligence responsibility, and cause the Registrant’s officers, directors and
employees to supply all information requested by any such Inspector in
connection with such registration statement; provided, that, unless the
disclosure of such Records is necessary to avoid or correct a misstatement or
omission in the registration statement or the release of such Records is ordered
pursuant to a subpoena or other order from a court of competent jurisdiction,
the Registrant shall not be required to provide any information under this
subparagraph (x) if (A) the Registrant believes, after consultation with counsel
for the Registrant, that to do so would cause the Registrant to forfeit an
attorney-client privilege that was applicable to such information or (B) if
either (1) the Registrant has requested and been granted from the SEC
confidential treatment of such information contained in any filing with the SEC
or documents provided supplementally or otherwise or (2) the Registrant
reasonably determines in good faith that such Records are confidential and so
notifies the Inspectors in writing unless prior to furnishing any such
information with respect to (A) or (B) the Participating Holders requesting such
information agree to enter into a confidentiality agreement in customary form
and subject to customary exceptions; and provided, further that each
Participating Holder agrees that it will, upon learning that disclosure of such
Records is sought in a court of competent jurisdiction, give notice to the
Registrant and allow the Registrant, at its expense, to undertake appropriate
action and to prevent disclosure of the Records deemed confidential;

(xi) furnish to the Registrant and each underwriter a signed counterpart of
(A) an opinion or opinions of counsel to the Registrant, and (B) a comfort
letter or comfort letters from the Registrant’s independent public accountants,
each in customary form and covering such matters of the type customarily covered
by opinions or comfort letters, as the case may be, as the sellers or managing
underwriter reasonably requests;

(xii) use all its reasonable best efforts to cause the Registrable Securities
included in any registration statement to be (A) listed on each securities
exchange, if any, on which similar securities issued by the Registrant are then
listed, or (B) authorized to be quoted and/or listed (to the extent applicable)
on the National Association of Securities Dealers, Inc. Automated Quotation
System or the Nasdaq National Market System if the Registrable Securities so
qualify;

(xiii) provide a CUSIP number for the Registrable Securities included in any
registration statement not later than the effective date of such registration
statement;

(xiv) cooperate with the Participating Holders and each underwriter
participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with the
National Association of Securities Dealers, Inc. (“NASD”);

 

12



--------------------------------------------------------------------------------

(xv) during the period when the prospectus is required to be delivered under the
Securities Act, use its best efforts to promptly file all documents required to
be filed with the SEC pursuant to Sections 13(a), 13(c), 14 or 15(d) of the
Exchange Act;

(xvi) notify the Participating Holders promptly of any request by the SEC for
the amending or supplementing of such registration statement or prospectus or
for additional information, and provide the Participating Holders with copies of
all correspondence with or from the SEC, the NASD or any Governmental Authority
in connection with the proposed registration;

(xvii) prepare and file with the SEC promptly any amendments or supplements to
such registration statement or prospectus which, in the opinion of counsel for
the Registrant or the managing underwriter, is required in connection with the
distribution of the Registrable Securities;

(xviii) enter into such agreements (including underwriting agreements in the
managing underwriter’s customary form) as are customary in connection with an
underwritten registration; and

(xix) advise the Participating Holders, promptly after it shall receive notice
or obtain knowledge thereof, of the issuance of any stop order by the SEC
suspending the effectiveness of such registration statement or the initiation or
threatening of any proceeding for such purpose and promptly use its best efforts
to prevent the issuance of any stop order or to obtain its withdrawal at the
earliest possible moment if such stop order should be issued.

2.4 Suspension of Dispositions. Each Holder agrees by acquisition of any
Registrable Securities that, upon receipt of any notice (a “Suspension Notice”)
from the Registrant of the happening of any event of the kind described in
Section 2.3(v)(C), the Holder will forthwith discontinue disposition of
Registrable Securities of the Registrant to which the Suspension Notice relates
until its receipt of the copies of the supplemented or amended prospectus, or
until it is advised in writing (the “Advice”) by the Registrant that the use of
the prospectus may be resumed, and has received copies of any additional or
supplemental filings which are incorporated by reference in the prospectus, and,
if so directed by the Registrant, such Holder will deliver to the Registrant all
copies, other than permanent file copies, then in such Holder’s possession of
the prospectus covering such Registrable Securities current at the time of
receipt of such Suspension Notice. In the event the Registrant shall give any
such notice, the time period regarding the effectiveness of registration
statements set forth in Section 2.3 hereof shall be extended by the number of
days during the period from and including the date of the giving of the
Suspension Notice to and including the date when such Holder shall have received
the copies of the supplemented or amended prospectus or the Advice. The
Registrant shall use its commercially reasonable efforts and take such actions
as are reasonably necessary to render the Advice as promptly as practicable.

 

13



--------------------------------------------------------------------------------

2.5 Registration Expenses. All expenses incident to the Registrant’s performance
of or compliance with the provisions of this Agreement including, without
limitation, all registration and filing fees, all fees and expenses associated
with filings required to be made with the NASD (including, if applicable, the
fees and expenses of any “qualified independent underwriter” as such term is
defined in Schedule E of the By-Laws of the NASD, and of its counsel), as may be
required by the rules and regulations of the NASD, fees and expenses of
compliance with securities or “blue sky” laws (including reasonable fees and
disbursements of counsel in connection with “blue sky” qualifications of the
Registrable Securities), rating agency fees, printing expenses (including
expenses of printing certificates for the Registrable Securities in a form
eligible for deposit with Depository Trust Company and of printing prospectuses
if the printing of prospectuses is requested by a managing underwriter a holder
of Registrable Securities), messenger and delivery expenses, the Registrant’s
internal expenses (including without limitation all salaries and expenses of its
officers and employees performing legal or accounting duties), the fees and
expenses incurred in connection with any listing of the Registrable Securities,
fees and expenses of counsel for the Registrant and its independent certified
public accountants (including the expenses of any special audit or “cold
comfort” letters required by or incident to such performance), securities acts
liability insurance (if the Registrant elects to obtain such insurance), the
fees and expenses of any special experts retained by the Registrant in
connection with such registration, and the fees and expenses of other Persons
retained by the Registrant and reasonable fees and expenses of counsel for the
Holders (which shall be selected unanimously by the Holders (all such expenses
being herein called “Registration Expenses”) will be borne by the Registrant
whether or not any registration statement becomes effective; provided, that in
no event shall Registration Expenses include any underwriting discounts,
commissions, or fees attributable to the sale of the Registrable Securities or
any counsel (except as provided above); accountants, or other Persons retained
or employed by any Holder.

2.6 Indemnification.

2.6.1 The Registrant agrees to indemnify and reimburse, to the fullest extent
permitted by law, each Holder of its Registrable Securities, and each of its
Affiliates, employees, advisors, agents, representatives, partners, officers,
shareholders, members and directors (within the meaning of the Securities Act or
the Exchange Act) and any agent or investment advisor thereof (collectively, the
“Seller Affiliates”) against any and all losses, claims, damages, liabilities,
and expenses, joint or several (including, without limitation, attorneys’ fees
and disbursements except as limited by Section 2.6.3 hereof) and any
investigation, legal or other expenses reasonably incurred in connection with,
and any amount paid in settlement of, any action, suit or proceeding or any
claim asserted) (collectively, “Damages”) to which such Person may become
subject under the Securities Act, the Exchange Act or other federal or state
securities laws or regulation, at common law or otherwise, insofar as such
Damages are based upon, arising out of or resulting from (i) any untrue or
alleged untrue statement of a material fact contained in any registration
statement, prospectus, or preliminary prospectus relating to the offer and sale
of Registrable Securities of the Registrant or any amendment thereof or
supplement thereto, or any omission or alleged omission of a material fact
required to be stated

 

14



--------------------------------------------------------------------------------

therein or necessary to make the statements therein not misleading, and (ii) any
violation or alleged violation by such Registrant of the Securities Act, the
Exchange Act or any state securities or blue sky laws in connection with the
registration statement, prospectus or preliminary prospectus or any amendment or
supplement thereto, except insofar as the same are (A) made in reliance upon and
in conformity with information furnished in writing to such Registrant by or on
behalf of such Holder or any Seller Affiliate of such Holder specifically for
inclusion in the registration statement, or (B) made in any prospectus if such
untrue statement or omission was corrected in an amendment or supplement to such
prospectus delivered to the Holder prior to the sale of Registrable Securities
and the Holder failed to deliver such amendment or supplement prior to or
concurrently with the sale of Registrable Securities to the party asserting the
claim underlying such Damages. The Registrant shall also indemnify underwriters,
selling brokers, dealer managers and similar securities industry professionals
participating in a distribution of Registrable Securities of such Registrant
customarily indemnified by issuers in underwritten public offerings, their
officers, directors, agents and employees and each Person who controls such
Persons (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act), to the same extent as provided above with respect to the
indemnification of the seller hereunder. The reimbursements required by this
Section 2.6.1 will be made promptly by periodic payments during the course of
the investigation or defense, as and when bills are received or expenses
incurred.

2.6.2 In connection with any registration statement in which any Holder is
participating, each such Participating Holder will furnish to the Registrant in
writing such information and affidavits as the Registrant reasonably requests
for use in connection with any such registration statement or prospectus and, to
the fullest extent permitted by law, each Participating Holder will indemnify
the Registrant and its directors and officers and each Person who controls the
Registrant (within the meaning of the Securities Act or the Exchange Act)
against any and all Damages based upon, arising out of, related to or resulting
from any untrue statement or alleged untrue statement of a material fact
contained in the registration statement, prospectus, or any preliminary
prospectus or any amendment thereof or supplement thereto or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, but only to the extent that such
untrue statement or alleged untrue statement or omission or alleged omission was
made in reliance upon and in conformity with any information or affidavit so
furnished in writing by such Participating Holder or any of its Affiliates
specifically for inclusion in the registration statement; provided that the
obligation to indemnify will be several, not joint and several, among such
Participating Holder of Registrable Securities, and the liability of each such
Participating Holder of Registrable Securities will be in proportion to, and
will be limited to, the net amount received by such seller from the sale of
Registrable Securities pursuant to such registration statement; provided, that
such Participating Holder shall not be liable in any such case to the extent
that prior to the filing of any such registration statement or prospectus or
amendment thereof or supplement thereto, such Participating Holder has furnished
in writing to the Registrant information expressly for use in such registration
statement or prospectus or any amendment thereof or supplement thereto which
corrected or made not misleading information previously furnished to the
Registrant. Each Holder shall indemnify the underwriters under terms customary
to such underwritten

 

15



--------------------------------------------------------------------------------

offerings as reasonably requested by such underwriters. The Registrant and each
Holder shall be entitled to receive indemnities from underwriters, selling
brokers, dealer managers and similar securities industry professionals
participating in the distribution, to the same extent as customarily furnished
by such Persons in similar circumstances.

2.6.3 Any Person entitled to indemnification hereunder shall (A) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided, that the failure to give such notice shall not
limit the rights of such Person except to the extent that the indemnifying party
is materially prejudiced thereby) and (B) unless in such indemnified party’s
reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist with respect to such claim, permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided, that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such Person unless (W) the indemnifying party
has agreed to pay such fees or expenses, (X) the indemnifying party shall have
failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such Person, (Y) the named parties to any such action or
proceeding (including any impleaded parties) include both such indemnified party
and the indemnifying party, and such indemnified party shall have been advised
by counsel in writing that there is a conflict of interest on the part of
counsel employed by the indemnifying party to represent such indemnified party,
or (Z) the indemnified party’s counsel shall have advised the indemnified party
that there are defenses available to the indemnified party that are different
from or in addition to those available to the indemnifying party and that the
indemnifying party is not able to assert on behalf of or in the name of the
indemnified party (in which case of either (Y) or (Z), if such indemnified party
notifies the indemnifying party in writing that it elects to employ separate
counsel at the expense of the indemnifying party, the indemnifying party shall
not have the right to assume the defense of such action or proceeding on behalf
of such indemnified party but shall have the right to participate through its
own counsel). If such defense is not assumed by the indemnifying party as
permitted hereunder, the indemnifying party will not be subject to any liability
for any settlement made by the indemnified party without its consent (but such
consent will not be unreasonably withheld). If such defense is assumed by the
indemnifying party pursuant to the provisions hereof, such indemnifying party
shall not settle or otherwise compromise the applicable claim unless (1) such
settlement or compromise contains a full and unconditional release of the
indemnified party or (2) the indemnified party otherwise consents in writing. An
indemnifying party who is not entitled to, or elects not to, assume the defense
of a claim will not be obligated to pay the fees and expenses of more than one
counsel for all parties indemnified by such indemnifying party with respect to
such claim, unless, in the reasonable judgment of any indemnified party, a
conflict of interest may exist between such indemnified party and any other of
such indemnified parties with respect to such claim, in which event the
indemnifying party shall be obligated to pay the reasonable fees and
disbursements of such additional counsel or counsels.

2.6.4 Each party hereto agrees that, if for any reason the indemnification
provisions contemplated by Section 2.6.1 or Section 2.6.2 are unavailable to or
insufficient to

16



--------------------------------------------------------------------------------

hold harmless an indemnified party in respect of any losses, claims, damages,
liabilities, or expenses (or actions in respect thereof) referred to therein,
then each indemnifying party shall contribute to the amount paid or payable by
such indemnified party as a result of such losses, claims, liabilities, or
expenses (or actions in respect thereof) (A) in such proportion as is
appropriate to reflect the relative fault of the indemnifying party and the
indemnified party in connection with the actions which resulted in the Damages
or (B) if the allocation provided by clause (A) above is not permitted by
applicable law, in such proportion as is appropriate to reflect the relative
benefits of the indemnified party and indemnifying party from the offering of
the securities covered by such registration statement, as well as any other
relevant equitable considerations. The relative fault of such indemnifying party
and indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by
such indemnifying party or indemnified party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The parties hereto agree that it would not be just and
equitable if contribution pursuant to this Section 2.6.4 were determined by
pro rata allocation (even if the Holders or any underwriters or all of them were
treated as one entity for such purpose) or by any other method of allocation
which does not take account of the equitable considerations referred to in this
Section 2.6.4. The amount paid or payable by an indemnified party as a result of
the Damages, referred to above shall be deemed to include any legal or other
fees or expenses reasonably incurred by such indemnified party in connection
with investigating or, except as provided in Section 2.6.3, defending any such
action or claim. Notwithstanding the provisions of this Section 2.6.4, no Holder
shall be required to contribute an amount greater than the dollar amount by
which the proceeds received by such Holder with respect to the sale of any
Registrable Securities exceeds the amount of Damages which such Holder has
otherwise been required to pay by reason of any and all untrue or alleged untrue
statements of material fact or omissions or alleged omissions of material fact
made in any registration statement, prospectus or preliminary prospectus or any
amendment thereof or supplement thereto related to such sale of Registrable
Securities. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. The Holder’s
obligations in this Section 2.6.4 to contribute shall be several in proportion
to the amount of Registrable Securities registered by it and not joint.

2.6.5 If indemnification is available under this Section 2.6, the indemnifying
parties shall indemnify each indemnified party to the full extent provided in
Section 2.6.1 and Section 2.6.2 without regard to the relative fault of said
indemnifying party or indemnified party or any other equitable consideration
provided for in this Section 2.6.4.

The indemnification and contribution provided for under this Agreement will
remain in full force and effect regardless of any investigation made by or on
behalf of the indemnified party or any officer, director, or controlling Person
of such indemnified party and will survive the transfer of securities.

 

17



--------------------------------------------------------------------------------

2.7 Rule 144 and Rule 144A. At all times during which the Registrant is subject
to the periodic reporting requirements of the Exchange Act, such Registrant
covenants that it will use reasonable best efforts to file, on a timely basis,
the reports required to be filed by it under the Securities Act and the Exchange
Act and the rules and regulations adopted by the SEC thereunder, and it will
take such further action as any Holder may reasonably request (including,
without limitation, compliance with the current public information requirements
of Rule 144(c) and Rule 144A under the Securities Act), all to the extent
required from time to time to enable the Holders to sell Registrable Securities
without registration under the Securities Act within the limitation of the
conditions provided by (a) Rule 144 under the Securities Act, as such Rule may
be amended from time to time or (b) any similar rule or regulation hereafter
adopted by the SEC. Upon the request of a Holder, such Registrant will provide
reasonable and customary assistance to facilitate such Holder’s sale of
Registrable Securities in block trades or other similar transactions.
Notwithstanding the foregoing, nothing in this Section 2.7 shall be deemed to
require the Registrant to register any of its securities pursuant to the
Exchange Act.

ARTICLE 3

TERMINATION

3.1 Termination. The provisions of this Agreement shall terminate on the earlier
of (a) the first date on which no Holder holds any Registrable Securities or
Series A Preferred Units, or (b) August 11, 2010; provided the provisions of
Section 2.6 shall survive any termination of this Agreement.

ARTICLE 4

MISCELLANEOUS

4.1 Notices. Any notices or other communications required or permitted hereunder
shall be in writing, and shall be sufficiently given if made by hand delivery,
by telex, by Telecopier or registered or certified mail, postage prepaid, return
receipt requested, addressed as follows (or at such other address as may be
substituted by notice given as herein provided):

If to the Registrant:

Teletouch Communications, Inc.

5718 Airport Freeway,

Ft. Worth, TX 76117

Attn: Thomas A. Hyde, Jr., Chief Executive Officer

Facsimile: (817) 654-6220

with a copy to:

Cozen O’Connor

The Army and Navy Building

1627 I St. NW, Ste. 1100

Washington, DC 20006

Attn: Ralph V. De Martino

Facsimile: (202) 912-4830

 

18



--------------------------------------------------------------------------------

If to any Holder, to the address for notice set forth on such Holder’s signature
page hereto.

Any notice or communication hereunder shall be deemed to have been given or made
as of the date so delivered if personally delivered; when answered back, if
telexed; when receipt is acknowledged, if telecopied; and five calendar days
after mailing if sent by registered or certified mail (except that a notice of
change of address shall not be deemed to have been given until actually received
by the addressee).

Failure to mail a notice or communication to a Holder or any defect in it shall
not affect its sufficiency with respect to other Holders. If a notice or
communication is mailed in the manner provided above, it is duly given, whether
or not the addressee receives it.

4.2 Governing Law; Venue; Jurisdiction. THIS AGREEMENT SHALL BE GOVERNED BY AND
INTERPRETED, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS (EXCLUSIVE OF
THE CHOICE OF LAW PROVISIONS THEREOF) OF THE STATE OF TEXAS AS TO ALL MATTERS,
INCLUDING, BUT NOT LIMITED TO, MATTERS OF VALIDITY, CONSTRUCTION, EFFECT,
PERFORMANCE AND REMEDIES. Each party hereto hereby agrees that any action
arising out of or relating to this Agreement (including, but not limited to, any
action concerning the violation or threatened violation of this Agreement) may
be instituted in a federal or state court sitting in Dallas County, Texas. Each
party hereby waives any objection that it may now or hereafter have to the
laying of venue of any such action, and irrevocably submits to the non-exclusive
jurisdiction of any such court in any such action and hereby further irrevocably
and unconditionally waives and agrees not to plead or claim in any court that
any such lawsuit, claim or other proceeding brought in any such court has been
brought in any inconvenient forum. In addition, each party consents to process
being served in any such lawsuit, action or proceeding by mailing, certified
mail, return receipt requested, a copy thereof to such party at the address in
effect for notices hereunder, and agrees that such services shall constitute
good and sufficient service of process and notice thereof. Nothing in this
Section 4.2 shall affect or limit any right to serve process in any other manner
permitted by law.

4.3 Successors and Assigns. The provisions of this Agreement that are for the
Holders’ benefit as the holders of any Registrable Securities or Series A
Preferred Units of TLL Partners also shall be for the benefit of, and
enforceable by, subsequent holders of Registrable Securities or Series A
Preferred Units of TLL Partners, and such subsequent holders shall be deemed to
be Holders and to have become parties to this Agreement, only to the extent an
express assignment of such rights has been made by a Holder to a transferee of
Registrable Securities of such Holder and such Holder shall have executed a
counterpart of this Agreement agreeing to be bound by the terms and conditions,
and obligations of a Holder, hereunder. Subject to the preceding sentence, this
Agreement shall be binding upon the Company, each Holder, and their respective
successors and assigns.

 

19



--------------------------------------------------------------------------------

4.4 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any applicable law or public policy,
all other terms and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party to this Agreement. Upon such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the
Governmental Authority making such determination is authorized and instructed to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in order that the transactions contemplated hereby are
consummated as originally contemplated to the fullest extent possible.

4.5 Specific Performance. The Registrant recognizes that if the Registrant
refuses to perform under the provisions of this Agreement, monetary damages
alone will not be adequate to compensate the Holders for its or their injury.
The Holders shall therefore be entitled, in addition to any other remedies that
may be available, to obtain specific performance of the terms of this Agreement
and to seek appropriate remedies in furtherance thereof, including without
limitation injunctions, without the necessity of posting bond or proving actual
damages.

4.6 No Waivers; Amendments.

(a) No failure or delay on the part of the Registrant or any Holder in
exercising any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The remedies provided for herein are cumulative
and are not exclusive of any remedies that may be available to any Registrant or
any Holder at law or in equity or otherwise.

(b) Subject to Section 4.6(a) and Section 2.1.2(b)(iii), any provision of this
Agreement may be amended or waived if, but only if, such amendment or waiver is
with the written consent of the Registrant and each Holder. Any amendment or
waiver effected in accordance with this paragraph shall be binding upon each
party to the Agreement, regardless of whether such party has signed such
amendment or waiver, each then current and future holder of all such Registrable
Securities, and the Registrant.

4.7 No Affiliate Liability. The partners, members, officers, directors,
stockholders and Affiliates of a Holder, the Registrant or their respective
Affiliates shall not have any personal liability or obligation to any Person
arising under this Agreement in such capacities.

4.8 Recapitalization, Exchanges Etc., Affecting Securities The provisions of
this Agreement shall apply, to the full extent set forth herein with respect to
the Registrable Securities and to any and all securities of each Registrant or
any successor or assign of a Registrant (whether by merger, consolidation, sale
of assets or otherwise, including securities

 

20



--------------------------------------------------------------------------------

issued by a parent company in connection with a triangular merger) which may be
issued in respect of an conversion of, in exchange for, or in substitution of
Registrable Securities, appropriately adjusted for any stock dividends, splits,
reverse splits, combinations, reclassifications and the like occurring after the
date hereof.

4.9 Further Assurances. Each party shall cooperate and shall take such further
action and shall execute and deliver such further documents as may be reasonably
requested by any other party in order to carry out the provisions and purposes
of this Agreement.

4.10 Entire Agreement. This Agreement (including all schedules and exhibits
hereto) contains the entire agreement among the parties hereto with respect to
the subject matter hereof and supersedes all prior agreements and
understandings, oral or written, with respect to such matters.

4.11 Counterparts; Facsimile Signatures. This Agreement may be executed in
multiple counterparts, each of which shall be deemed an original Registration
Rights Agreement, and all of which shall constitute one Agreement between each
of the parties hereto, notwithstanding that all of the parties are not
signatories to the original or the same counterpart. Each party hereto hereby
acknowledges the effectiveness of, and agrees to accept, facsimile signatures of
any other party hereto for purposes of executing this Agreement.

4.12 Representation of the Registration. The Registrant represents to each
Holder that (a) the execution, delivery and performance by the Registrant of
this Agreement is within the Registrant’s corporate powers, has been duly
authorized by all necessary action, requires no action by or in respect of, or
filing with, any governmental body, agency or official and does not violate or
constitute a default under any provision of applicable law or any material
agreement binding upon the Registrant, and (b) this Agreement constitutes the
valid and binding obligation of the Registrant, enforceable in accordance with
its terms, except as (i) the enforceability thereof may be limited by
bankruptcy, insolvency or similar laws affecting creditor’s rights generally,
and (ii) the availability of equitable remedies may be limited by equitable
principles of general application.

[SIGNATURE PAGE FOLLOWS]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

Registrant:   TELETOUCH COMMUNICATIONS, INC.   By:  

/s/ Thomas A. Hyde, Jr.

    Thomas A. Hyde, Jr.     Chief Executive Officer Holder:   STRATFORD CAPITAL
PARTNERS, L.P.   By:   Stratford Capital GP Associates, L.P.     By:   Stratford
Capital Corporation,       its general partner     By:  

/s/ Eric Allen

      Eric Allen       General Counsel and Secretary     Address:   200 Crescent
Court, Ste. 1600       Dallas, TX 75201       Facsimile: (214) 720-7888      
Attention: Eric Allen  

RETAIL & RESTAURANT GROWTH

CAPITAL, L.P.

  By:   Retail & Restaurant Growth Partners, L.P.,     its general partner    
By:   Retail & Restaurant Growth       Management, Inc., its general partner    
By:  

/s/ Joseph L. Harberg

      Joseph L. Harberg       President     Address:   5440 Harvest Hill Rd.,
Ste. 103       Dallas, TX 75230       Facsimile: (469) 533-1982       Attention:
Joseph L. Harberg

SIGNATURE PAGE - REGISTRATION RIGHTS AGREEMENT